Citation Nr: 1712939	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  09-42 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from July 1971 to August 1972 and from June 1974 to June 1993. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for diabetes mellitus and cataracts.  Jurisdiction of the Veteran's claim was later transferred to the RO in Seattle, Washington. 

The Veteran and his spouse appeared for videoconference hearing before the undersigned Veteran Law Judge (VLJ) in December 2014.  Transcript of the hearing is of record. 

The Board previously remanded the Veteran's claim for further development in February 2015.  On remand, the RO granted entitlement for service connection for cataracts.  As such, because the full benefit sought on appeal was granted, the Board no longer has jurisdiction to review entitlement for service connection for cataracts.  However, the claim for entitlement for service connection for diabetes mellitus remains on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that a supplemental medical opinion is necessary to decide this case.  

The Board previously remanded this matter in February 2015 for a VA examination and nexus opinion.  The Veteran underwent a VA examination in April 2016, but the examiner's opinion did not fully comply with the remand directives.  That is, the examiner did not address the May 1993 diagnosis of hyperglycemia in the Veteran's retirement examination, as directed by the Board's remand.  Because the Board's prior remand directives have not been complained with a remand is necessary. See Stegall v. West, 11 Vet. App. 268, 271   (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).  

Furthermore, the examiner's opinion states that a fasting 120 glucose reading is not diagnostic of diabetes, but does not explain whether it is a symptom or early manifestation of a disease process later diagnosed as diabetes.  The Board notes that certain chronic disease, including diabetes mellitus, may be established on a presumptive basis by showing that such disease manifested to a compensable degree in service.  38 C.F.R. § 3.309 (2016).   For this reason, a determination as to whether the 120 glucose reading was an early manifestation of the Veteran's diabetes is pertinent to resolving the issue on appeal. 

Accordingly, the case is REMANDED for the following action:

1. The claims file should be returned to the April 2016 VA examiner or, if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following questions:

Is the Veteran's diagnosis of hyperglycemia in his May 1993 retirement examination a symptom or manifestation of a disease process that developed into the currently diagnosed diabetes mellitus?

Is a fasting 120 glucose reading a symptom or manifestation of a disease process that developed into the currently diagnosed diabetes? 

Considering the response to the above questions, is the Veteran's diabetes at least as likely as not (50 percent or greater probability) related to service?

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

2.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

